DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hemmi et al. (US 2014/0136648), hereinafter referred to as Hemmi in view of Wietfeldt et al. (US 2018/0357076), hereinafter referred to as Wietfeldt.

Referring to claim 1, Hemmi teaches, as claimed, a control device, comprising: a network communications interface (i.e.-controller 100 comprising a channel coupling part 120, see figs 1 & 2), configured to connect to an execution device through a network (i.e.-the channel coupling part is configured to connect to an execution device through a network, page 3, ¶84, page 2, ¶59 and ¶64, lines 6-9), wherein the execution device is a network communications device (i.e.-ethernet, page 2, ¶64, lines 9-11); and a processor configured to send a device management protocol packet through the network communications interface (i.e.-a host 20 configured to send a command including setting information packet thru a network interface 50 via channel coupling part 120, page 4, ¶94 and ¶95), wherein the device management protocol packet indicates that a pin of a second chip in the execution device is set to a status indicated by the device management protocol packet (i.e.-the setting information indicates a specified protocol in accordance with the denoted hardware pin status, page 4, ¶95). 
	However, Hemmi does not teach wherein the device management protocol packet indicates an operation performed on a register in a first chip in the execution device.
	On the other hand, Wietfeldt discloses a method and system comprised of GPIO and messaging interface with protocol configuration setting packet that indicates an operation performed on a register (page 1, ¶5; page 10, ¶91, lines 4-11; and page 11, ¶93, lines 1-16).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hemmi so that the device management protocol packet indicates an operation performed on a register in a first chip in the execution device, as taught by Wietfeldt. The motivation for doing so would have been to configure the register setting according to the messaging interface protocol. 

As to claim 2, the modified Hemmi in view of Wietfeldt teaches the control device according to claim 1, wherein the network communications interface is further configured to receive a report packet from the execution device, and the report packet comprises a value of the register in the first chip in the execution device and a status of the pin of the second chip in the execution device (page 9, ¶201 and page 10, ¶218-¶219).

As to claim 3, the modified Hemmi teaches the control device according to claim 1, wherein the device management protocol packet (i.e.-setting information, page 4, ¶95) comprises a first identifier, a register identifier, and an operation type, the first identifier is an identifier of the first chip (i.e.-device ID, page 4, ¶96, line 4), the operation type is used to indicate a type of the operation performed by the execution device on the register in the first chip (i.e.-protocol type, page 4, ¶97, line 6), and the operation type comprises a read operation or a write operation, wherein if the operation type is a write operation, the device management protocol packet further comprises to-be-written data (page 6, ¶126, lines 7-9).
As to claim 4, the modified Hemmi innately teaches the control device according to claim 1, wherein the device management protocol packet further comprises a second identifier and a chip control indication, the second identifier is an identifier of the second chip, and the chip control indication is used to indicate to enable or disable a chip identified by the second identifier in the execution device (page 4, ¶86, lines 11-13 and ¶93).

As to claim 5, the modified Hemmi innately teaches the control device according to claim 1, wherein the processor is further configured to explain, determine, and calculate a bus and a chip of the execution device, and a pin of the chip (page 5, ¶102, lines 1-8 and page 9, ¶201).

Referring to claims 6-9, the claims are substantially the same as claims 1-5, hence the rejection of claims 1-5 is applied accordingly. 

Referring to claims 10-14, the claims are substantially the same as claims 1-5, hence the rejection of claims 1-5 is applied accordingly. 

Referring to claims 15-18, the claims are substantially the same as claims 1-5, hence the rejection of claims 1-5 is applied accordingly. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726. The examiner can normally be reached Mon-Thu, 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HENRY TSAI can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Elias Mamo/Primary Examiner, Art Unit 2184